                Case 8:19-bk-11550-TA                      Doc 1 Filed 04/25/19 Entered 04/25/19 09:02:41                                     Desc
                                                           Main Document     Page 1 of 11
Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                        Chapter you are filing under:

                                                                               Chapter 7
                                                                               Chapter 11
                                                                               Chapter 12
                                                                               Chapter 13                                    Check if this an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                              12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Alain
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's
     license or passport).         Middle name                                                     Middle name
     Bring your picture
                                   Azoulay
     identification to your
                                   Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)
     meeting with the trustee.




2.   All other names you have
     used in the last 8 years Alain Elie Azoulay
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-3637
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
                Case 8:19-bk-11550-TA                   Doc 1 Filed 04/25/19 Entered 04/25/19 09:02:41                                     Desc
                                                        Main Document     Page 2 of 11
Debtor 1   Alain Azoulay                                                                              Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and  I have not used any business name or EINs.
     Employer Identification
     Numbers (EIN) you have FAW Old Town Financial, Inc.
     used in the last 8 years FAW New Foundation Real Estate, Inc.                              I have not used any business name or EINs.
                                 FAW Cambridge Funding Group, Inc.
                                 AW Azoulay Media Production
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 110 Echo Run
                                 Irvine, CA 92614
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Orange
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                       I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
               Case 8:19-bk-11550-TA                     Doc 1 Filed 04/25/19 Entered 04/25/19 09:02:41                                     Desc
                                                         Main Document     Page 3 of 11
Debtor 1    Alain Azoulay                                                                                Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                              Chapter 7
                                  Chapter 11
                                  Chapter 12
                                  Chapter 13


8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                        order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                        but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                        applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                        the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for           No.
     bankruptcy within the
     last 8 years?                Yes.
                                                         Central District - Santa
                                             District    Ana Division             When          2/09/18                Case number      8:18-bk-10423-TA
                                                         Central District - Santa
                                             District    Ana Division             When          4/27/16                Case number      8:16-bk-11790-TA
                                             District                                  When                            Case number



10. Are any bankruptcy
    cases pending or being
                                  No
    filed by a spouse who is      Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known



11. Do you rent your
    residence?
                                  No.        Go to line 12.

                                  Yes.       Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                        this bankruptcy petition.




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                Case 8:19-bk-11550-TA                   Doc 1 Filed 04/25/19 Entered 04/25/19 09:02:41                                    Desc
                                                        Main Document     Page 4 of 11
Debtor 1    Alain Azoulay                                                                                  Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time       No.       Go to Part 4.
    business?
                                   [
                                    Yes.      Name and location of business
     A sole proprietorship is a                 $]RXOD\0HGLD3URGXFWLRQ
     business you operate as                   Name of business, if any
     an individual, and is not a                (FKR5XQ
     separate legal entity such
     as a corporation,                          ,UYLQH&$
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               [
                                                      None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?

     For a definition of small
                                    No.       I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).             No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                               Code.

                                    Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                    No.
    alleged to pose a threat        Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                Case 8:19-bk-11550-TA                     Doc 1 Filed 04/25/19 Entered 04/25/19 09:02:41                                   Desc
                                                          Main Document     Page 5 of 11
Debtor 1    Alain Azoulay                                                                              Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check        I received a briefing from an approved credit                I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your               I certify that I asked for credit counseling                 I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                        I am not required to receive a briefing about              I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                              Incapacity.                                              Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                              Disability.                                              Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                              Active duty.                                             Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
Case 8:19-bk-11550-TA   Doc 1 Filed 04/25/19 Entered 04/25/19 09:02:41   Desc
                        Main Document     Page 6 of 11
               Case 8:19-bk-11550-TA                       Doc 1 Filed 04/25/19 Entered 04/25/19 09:02:41                                   Desc
                                                           Main Document     Page 7 of 11
Debtor 1   Alain Azoulay                                                                                  Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Dana M. Douglas                                                Date         April 24, 2019
                                Signature of Attorney for Debtor
                                                                                                                MM / DD / YYYY

                                'DQD0'RXJODV
                                Printed

                                $WWRUQH\DW/DZ
                                Firm name
                                %DOERD%OYG, 1R1
                                *UDQDGD+LOOV, CA 913
                                Number, Street, City, State & ZIP Code

                                Contact phone     818                             Email address         GDQD#GDQDPGRXJODVODZFRP
                                220053 CA
                                Bar number & State




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                page 7
Case 8:19-bk-11550-TA   Doc 1 Filed 04/25/19 Entered 04/25/19 09:02:41   Desc
                        Main Document     Page 8 of 11
Case 8:19-bk-11550-TA   Doc
                    Alain   1 Filed 04/25/19 Entered 04/25/19 09:02:41
                          Azoulay                                        Desc
                        Main Document     Page 9 of 11
                    34042 Crystal Lantern
                    Dana Point, CA 92629


                    Dana M Douglas
                    Attorney at Law
                    4712 Admiralty Way #1001
                    Marina del Rey, CA 90292


                    A Banfield Pet Hospital
                    PO Box 64378
                    Silver Bay, MN 55614


                    Account Management Services
                    6101 Ball Rd., Ste. 207
                    Cypress, CA 90630-0000


                    American Express
                    PO Box 7871
                    Fort Lauderdale, FL 33329-0000


                    Bank of America
                    100 N. Tryon St.
                    Charlotte, NC 28555-0000


                    Beverly Radiology Med. Group
                    PO Box 101418
                    Pasadena, CA 91189-1418


                    CA Franchise Tax Board
                    ATTN: Bankruptcy Dept.
                    MS: A-340 - PO Box 2952
                    Sacramento, CA 95812-2952


                    Carson, McBeath, Boswell
                    So. Coast Retina Center
                    4300 Long Beach Blvd. #300
                    Long Beach, CA 90807
Case 8:19-bk-11550-TA   Doc 1 Filed 04/25/19 Entered 04/25/19 09:02:41   Desc
                        Main Document    Page 10 of 11
                   CMRE 877-572-7555
                   3075 E Imperial Hwy.
                   Brea, CA 92821-0000


                   Endocrinology & Diabetes Spclty Grp
                   3300 E. South St. #103
                   Long Beach, CA 90805-4582


                   FCBS Inc.
                   For CF Medical LLC/Lower Keys Med.
                   330 S. Warminster Rd., Ste. 353
                   Hatboro, PA 19040-0000


                   Fidelity Creditor Svcs.
                   441 N. Varney St.
                   Burbank, CA 91502-0000


                   Internal Revenue Service
                   PO Box 7346
                   Philadelphia, PA 19101-7346


                   Los Angeles County Tax Collector
                   PO Box 54119
                   Los Angeles, CA 90054-0110


                   M. Leonard & Assocs.
                   14520 Erwin St.
                   Van Nuys, CA 91411-0000


                   MCM Midland Credit Mgmt., Inc.
                   For FIA Card Services, N.A.
                   2365 Northside Dr., Ste. 300
                   San Diego, CA 92108


                   Mandarich Law Group, LLP
                   For Cache, LLC/Wells Fargo Bank
                   9200 Oakdale Ave., Ste. 601
                   Chatsworth, CA 91311
Case 8:19-bk-11550-TA   Doc 1 Filed 04/25/19 Entered 04/25/19 09:02:41   Desc
                        Main Document    Page 11 of 11
                   Medicredit, Inc.
                   PO Box 1629
                   Maryland Heights, MO 63043


                   Orange County Treas-Tax Collector
                   PO Box 1438
                   Santa Ana, CA 92702


                   Progressive Management System
                   1521 W. Cameron Ave., 1st Flr
                   West Covina, CA 91790


                   Quest Diagnostics
                   PO Box 7306
                   Hollister, MO 65673


                   Retina Associates Med. Group
                   436 S. Glassell St.
                   Orange, CA 92866


                   Smetko, Carl
                   720 N Tustin Ave #102
                   Santa Ana, CA 92705


                   Spinnaker Homeowners Association
                   c/o Law Office of Edward Hess
                   601 N. Parkcenter Dr., Ste. 107-8
                   Santa Ana, CA 92705


                   WF Credit Services
                   PO Box 14517
                   Des Moines, IA 50306


                   WF PLL
                   PO BOX 94435
                   Albuquerque, NM 81799
